internal_revenue_service number release date index number 2032a -------------------------------------- -------------------------------------- ----------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number ---- refer reply to cc psi plr-139331-11 date date re legend legend decedent x date date date date date date attorney accountant --------------------------- --------------------------------------------------- ------------------- ------------------------- ------------------ ------------------ ------------------------- ------------------ ------------------- ------------------- dear ------------- this letter responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election to specially value qualified_real_property under sec_2032a of the internal_revenue_code facts decedent died on date owning an interest in farmland and related structures x was appointed to administer decedent’s estate x had no knowledge or understanding of estate administration during the estate administration period decedent’s heirs disputed the distribution of decedent’s interest in the farmland and related structures and litigation ensued x retained attorney to assist in the administration of the estate and accountant to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return accountant filed form_4768 requesting a six-month extension of time to date to file decedent’s form_706 the probate litigation settled immediately prior to date accountant attorney and x discussed making the sec_2032a election with respect to plr-139331-11 decedent’s interest in the farmland and related structures but decedent’s form_706 did not include the election when it was timely filed on date shortly after filing decedent’s form_706 on date accountant advised x that the estate could request a 12-month extension of time to make an election under sec_2032a pursuant to the relief provisions under sec_301_9100-2 on date x sent a letter to the internal_revenue_service irs requesting a 12-month extension of time to make an election but failed to comply with the requirements under sec_301_9100-2 on date the irs began an examination of decedent’s form_706 on date a date more than months after date x filed a supplemental form_706 for decedent’s estate and attached schedule a-1 sec_2032a valuation on date the irs mailed x an examination_report stating that the sec_2032a election was not timely and therefore invalid law and analysis sec_2032a provides generally that if the decedent was at the time of his death a citizen or resident_of_the_united_states and the executor elects the application of sec_2032a and files the agreement referred to in sec_2032a then for purposes of chapter the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 provides an automatic 12-month extension of time to make the estate_tax election to specially value qualified_real_property where the irs has not yet begun an examination of the filed return under sec_2032a provided the taxpayer takes corrective action as defined in sec_301_9100-2 under sec_301_9100-2 corrective action means taking the steps required to file the election in accordance with the statute or the regulation published in the federal_register or the revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for those elections required to be filed with a return corrective action includes filing an original or an amended_return for the year the plr-139331-11 regulatory or statutory election should have been made and attaching the appropriate form or statement for making the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case x failed to make the sec_2032a election on decedent’s timely filed form_706 pursuant to accountant’s advice x requested an extension of time to make an election but failed to comply with the requirements under sec_301_9100-2 the irs then began its examination of decedent’s form_706 after the examination had begun and more than months after the due_date of decedent’s form_706 x filed a supplemental form_706 with an election attached the election was untimely and also filed after the irs began examining decedent’s form_706 x requested relief under sec_301_9100-1 and sec_301_9100-3 after the irs began its examination of decedent’s form_706 however we do not believe x acted in bad faith for purposes of sec_301_9100-3 x had expressed previously her intent to make the election when on date x requested relief under sec_301_9100-2 for an extension of time to make an election and x made such request before the irs began its examination of decedent’s form_706 in addition x relied on accountant’s advice and believed the election filed with the supplemental form_706 was valid furthermore when the irs determined that the election was untimely and invalid x immediately sought relief under sec_301_9100-1 and sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly decedent's_estate is granted an extension of time until days from the date of this letter to make an election under sec_2032a to specially value qualified_real_property the election should be made on a supplemental estate_tax_return on form_706 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental return a copy is enclosed for this purpose plr-139331-11 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether the estate qualifies for special_use_valuation under sec_2032a this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curt g wilson associate chief_counsel passthroughs special industries by ____________________________________ leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
